TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00683-CV


Save Our Springs Alliance, Appellant

v.


City of Dripping Springs; Todd Purcell, in his Official Capacity as Mayor of the
City of Dripping Springs; and Mak Foster Ranch, L.P., Appellees




FROM THE DISTRICT COURT OF HAYS COUNTY, 207TH JUDICIAL DISTRICT

NO. 02-1748, HONORABLE JACK H. ROBISON, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N

	Appellant Save Our Springs Alliance (SOS) has moved to abate the proceedings in
this appeal.  Although SOS filed for bankruptcy protection, this appeal proceeded under a lift of the
automatic stay by the bankruptcy court (In re Save Our Springs Alliance, Inc., No. 07010642-FM,
United States Bankruptcy Court, Western District of Texas, Austin Division, Chapter 11).  That
court has now approved a settlement agreement between SOS and Mak Foster Ranch, L.P.  Part of
that agreement requires an abatement of this case for the parties to complete certain conditions
precedent before a dismissal of SOS's claims against Mak Foster Ranch.  We grant the motion to
abate.  SOS should file a status report thirty days after the date of this opinion informing the Court
about the progress made toward fulfilling the conditions precedent.  At that time, SOS should also
inform us concerning the effect, if any, of the bankruptcy settlements (1) on SOS's claims against the
City of Dripping Springs and Todd Purcell in his capacity as mayor. (2)


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Pemberton and Waldrop

Abated

Filed:   December 7, 2007
1.   SOS has dismissed its claims against Cypress-Hays, L.P., who is no longer a party to this
case.  See Save Our Springs Alliance v. City of Dripping Springs, No. 03-04-683-CV, slip. op.,
(Tex. App.--Austin Dec. 7, 2007) (order).
2.   SOS has also filed a motion to expedite our ruling on the motion to abate.  Inasmuch
as the certificate of conference on the motion to abate noted that counsel for the City of Dripping
Springs and Todd Purcell did not agree to the motion to abate, we waited until the expiration of
the ten-day response period.  See Tex. R. App. P. 10.3(a).  No response indicating a reason for
opposition has been filed.  As we are now ruling on the motion to abate, the motion to expedite is
dismissed as moot.